         Case 7:20-cv-08030-LSC Document 2 Filed 07/23/20 Page 1 of 4                       FILED
                                                                                    2020 Jul-23 AM 11:39
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

JAMES T. BOSTIC,                       )
                                       )
             Petitioner,               )
                                       )
      vs.                              )               7:20-cv-08030-LSC
                                       )               (7:14-cr-00201-LSC-HNJ-1)
UNITED STATES OF AMERICA,              )
                                       )
             Respondent.               )

                           MEMORANDUM OF OPINION

I.    Introduction

      This is a motion to vacate, set aside, or correct a sentence pursuant to 28

U.S.C. § 2255, placed in the prison mail system by Petitioner James T. Bostic

(“Bostic”) on July 16, 2020. (Doc. 1.) For the reasons discussed below, the § 2255

motion is due to be denied for lack of jurisdiction.

II.   Background

      On August 19, 2014, Bostic pled guilty, pursuant to a written plea agreement,

to one count of being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1). On November 24, 2014, Bostic was sentenced by this Court to a term of

imprisonment of 120 months. Judgment was entered the following day.

                                           1
         Case 7:20-cv-08030-LSC Document 2 Filed 07/23/20 Page 2 of 4




       On November 26, 2014, Bostic filed a notice of appeal. On appeal, Bostic

raised one issue: whether his sentence was substantively reasonable. On August

21, 2015, the Eleventh Circuit affirmed his conviction and sentence. (Doc. 36 in

7:14-cr-00201-LSC-HNJ-1.)

       Bostic placed his first motion to vacate, set aside or correct sentence under

28 U.S.C. § 2255 in the prison mail system on June 29, 2018, and it was entered by

the clerk on July 10, 2018 and docketed as case number 7:18-cv-8017-LSC. (Doc. 39

in 7:14-cr-00201-LSC-HNJ-1.) This Court denied Bostic’s first § 2255 motion on

November 13, 2018. (Doc. 4 in 7:18-cv-8017-LSC.)

       Now, pending before this Court is Bostic’s second motion to vacate under 28

U.S.C. § 2255 (doc. 49 in 7:14-cr-00201-LSC-HNJ-1), placed in the prison mail system

on July 16, 2020, and entered by the clerk on July 20, 2020.

III.   Discussion

       Bostic’s argument is that his conviction for being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1) should be vacated due to the United

States Supreme Court’s decision in Rehaif v. United States, 139 S.Ct. 2191 (2019).

However, this Court lacks jurisdiction to consider his motion.

       Before a prisoner may file a second or successive § 2255 motion, the prisoner

must first obtain an order from the Eleventh Circuit authorizing the district court to

                                          2
         Case 7:20-cv-08030-LSC Document 2 Filed 07/23/20 Page 3 of 4




consider the motion. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). Without the Eleventh

Circuit’s authorization, the district court lacks jurisdiction to consider a second or

successive § 2255 motion. United States v. Holt, 417 F.3d 1172, 1175 (11th Cir.

2005). There is no indication that Bostic has received such authorization from the

Eleventh Circuit. Therefore, Bostic’s motion is due to be dismissed for lack of

jurisdiction.

IV.    Conclusion

       For the reasons stated above, the § 2255 motion is due to be denied for lack

of jurisdiction.

       Additionally, to the extent this dismissal necessitates a ruling on the

certificate of appealability issue, one will not be issued by this Court. This Court

may issue a certificate of appealability “only if the applicant has a made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

To make such a showing, a “petitioner must demonstrate that reasonable jurist

would find the district court’s assessment of the constitutional claims debatable

and wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues

presented were adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). Bostic’s claims




                                          3
         Case 7:20-cv-08030-LSC Document 2 Filed 07/23/20 Page 4 of 4




do not satisfy either standard.       Accordingly, insofar as an application for a

certificate of appealability is implicit in Bostic’s motion, it is due to be denied.

      A separate closing order will be entered.

      DONE and ORDERED on July 23, 2020.



                                                _____________________________
                                                        L. Scott Coogler
                                                   United States District Judge
                                                                                  201416




                                            4
